COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  JESSE VASQUEZ                                  §                 No. 08-17-00187-CR

                                 Appellant,      §                   Appeal from the

  v.                                             §                 409th District Court

  THE STATE OF TEXAS                             §              of El Paso County, Texas

                                 Appellee.       §                 (TC# 20130D02392)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF AUGUST, 2020.


                                              LINDA R. YANEZ, Retired Senior Justice

Before Rodriguez, J., Palafox, J., and Yanez, J., (Retired Senior Justice)
Yanez, J. (Retired Senior Justice), sitting by assignment